Citation Nr: 1642432	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  06-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung cancer also described as malignant neoplasm to include as secondary spontaneous pneumothorax.  

(The issue of entitlement to service connection for a back disability will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served as a member of the Texas Army National Guard for over 22 years until his discharge in May 2006.  Over the course of that service, he had numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  He was called to active duty for five days in January 2005 and from July 18 to August 31, 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 and February 2007 rating decision issued by the Department of Veterans Affairs (VA), which denied, in relevant part, service connection for a low back disability and service connection for lung cancer respectively.  

In September 2008, the appellant and his wife testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that testimony has been associated with the claims file.

In an August 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for spontaneous pneumothorax.  The Board also remanded the low back claim for additional development and the lung cancer claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
 
The Veteran died in December 2009.  In June 2011, the RO accepted the Veteran's surviving spouse as a substitute claimant.  38 U.S.C.A. § 5121A (West 2002 and Supp. 2012).  In a March 2011 VA Form 9, the appellant requested a hearing before the Board at the RO.  In July 2013, the Board remanded the appeal in order to afford the appellant a hearing.  The hearing was conducted before the undersigned in January 2015.  


FINDINGS OF FACT

The Veteran's lung cancer was not incurred in service and is not otherwise related to an injury or disease in service.  


CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met. 38 U.S.C.A. §§ 101(24), 110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, a December 2006 letter fulfilled VA's duty to notify the appellant in connection with his claims.  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical and personnel records have been obtained and considered regarding the appeals.  There is no indication from the record that further development would aid in substantiating the Veteran's claims in this regard. 

The Board obtained an expert medical opinion through the Veterans Health Administration (VHA) in January 2016.  The opinion was adequate because it considered an accurate history and included a definitive opinion supported by a sufficient rationale.

In August 2009, the Board remanded the Veteran's claim for issuance of a statement of the case (SOC).  An SOC was issued in February 2011.  In July 2013, the Board remanded the claim for a Board hearing.  The hearing occurred in January 2015.  As such, there has been substantial compliance with the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran's January 2015 hearing was conducted in accordance with the regulatory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the hearing, the undersigned discussed missing evidence needed to substantiate the claim.  The appellant submitted additional evidence and the Board sought further opinions.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

As such, the Board, consistent with Bryant, has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection will be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 
38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption of soundness does not apply to periods of service for which there was no examination at service entrance.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A preexisting injury or disease will be considered to have been aggravated in active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to natural progression.  38 U.S.C.A. § 1153 (West 2014).

Evidence

A Statement of Medical Examination and Duty Status in June 2004, shows that the Veteran was found to have a large right pneumothorax with early tension pneumothorax.  This was found to have been incurred in the line of duty; inasmuch as it was likely the result of an injury during physical training while on INACDUTRA in October 2003.

In November 2004 the Veteran was seen by an ear nose and throat (ENT) specialist with a four week history of hoarseness.  A biopsy of the bronchus was negative.

The service treatment records do not show evidence of lung cancer until 2005.  In January 2005 the Veteran was ordered to active duty in order to undergo a Medical Evaluation Board (MEB) evaluation due to decreased lung function.  A radiologist's report in conjunction with the MEB noted a "possible nodule left upper lobe" and "recommend apical lordotic views for further evaluation to evaluate for a solitary pulmonary nodule."   A February 2005 CT scan, during a period of INACDUTRA, was interpreted as showing "ill-defined left upper lobe posterior apical region parenchymal mass."

The Veteran was ordered to active duty on July 18, 2005, for Physical Evaluation Board (PEB) proceedings.  A CT scan on July 20, 2005 showed a left hilar mass surrounding the left pulmonary artery, part of the bronchus.  On July 29, 2005, he was given a diagnosis of non-small cell lung cancer after an exploratory thoracotomy and biopsy.

An August 11, 2005 medical report prepared for the PEB indicates the condition was incurred while the Veteran was on active duty.  However, the PEB proceedings document a far advanced inoperable malignancy, citing a December 2002 chest X-ray that showed a left upper lobe lesion as the first evidence of the condition.  

An October 2005 opinion provided by the private physician who removed multiple upper lobe blebs and bullous formation areas of the Veteran's lungs in November 2003 states both pleural spaces were visualized completely during the surgery with "no suggestion whatsoever of malignant neoplasm, either of the lungs or the pleura."

In another letter dated in October 2005, a physician and professor of medicine reported that he had been treating the Veteran since August 2004, for emphysema and spontaneous pneumothorax, which had been treated prior to that time.  It was observed that lung cancer had not been diagnosed until recently; and that no previous tests had shown lung cancer.

In another statement, also dated in October 2005, Colonel D.M., subsequently identified as a physician, wrote that at the time of treatment for the pneumothorax, no biopsies were done and that lung cancer could not be ruled out; nor could the cause of the cancer be established.  The Veteran was exposed to petroleum products and solvents as well as brake dust; "other particles" found in repair shops and paint in his duties with the Texas National Guard.  These exposures together with other, unspecified, risk factors played a role in the development of the lung cancer.

A March 2015 opinion provided by a private physician and submitted by the appellant indicates the lung cancer had been left undiagnosed for at least two years prior to the July 2005 diagnosis.  

The VHA opinion obtained by the Board was as follows:

At the time of that hospitalization [when the Veteran experienced his first episode of spontaneous pneumothorax in October 2003] the Veteran had a high resolution CT chest with 1 mm slices done on 10/28/2003.  This high resolution CT demonstrated multiple blebs bilaterally, more prominent in the apices but present elsewhere BUT no evidence of any LUL (left upper lobe) mass or lesion.  A 1 mm slice check CT is a much more sensitive study to identify true pulmonary nodules than a pain chest x-ray and in the setting of known pulmonary blebs the superimposition of shadows can be frequently mistaken for masses that further studies cannot identify.  

When the Veteran is re-admitted November 2003 with a new contralateral pneumothorax and then undergoes bilateral VATS on 11/16/2003 the surgeon does not find any evidence of malignancy at the time of his visual inspection of either upper lobe.  He notes extensive blebs in both right upper lobe (RUL) and left upper lobe (LUL) but no malignancy.  The pathology from the resected lungs does not show any evidence of malignancy, only benign blebs in the setting of mild to moderate emphysematous changes.  This is a powerful argument against malignancy being present on December 2002. 

The examiner further found that there was nothing to support the claim that the 2005 periods of active duty in any way aggravated the natural progression of his lung cancer.  The findings at the time of the Veteran's July 2005 exploratory thoracotomy "demonstrated advanced carcinoma adherent to left main stem bronchus and left pulmonary artery and the Veteran's subsequent clinical course is typical of the natural history of untreated lung adenocarcinoma."   

The examiner also found that it was reasonable to assume that the Veteran's symptoms began in October 2004.  He pointed to the ENT treatment in November 2004.  It was then that documentation of a paralyzed left vocal cord was made and a chest CT showed scarring posterior aspect LUL near apex.  

Analysis

With regard to the elements of service connection, there is no doubt that the Veteran had a current disability in the form of lung cancer or a malignant neoplasm.  He also had a pneumothorax that was found to be in the line of duty.  The service department finding is binding on the Board, unless patently inconsistent with laws administered by VA.  38 C.F.R. § 3.1(m) (2015).  The finding does not seem patently inconsistent with those laws.  There is; however, no competent evidence linking the lung cancer to the pneumothorax.  The Veteran and the appellant have suggested that there was such a relationship; but they lack medical expertise.  An opinion as to the causes of lung cancer would require medical training and expertise.  

The multiple medical opinions do not link the lung cancer to the pneumothorax, but suggest it began at some time thereafter.  Absent competent evidence of a link between the pneumothorax and lung cancer, the evidence is against service connection on that basis.

The Board must also consider whether service connection is warranted on a direct basis.  Lung cancer was discovered while the Veteran was on a period of active duty; but the medical opinions are all to the effect that given its advanced state, the lung cancer existed prior to active duty periods.  Indeed, the Veteran was called to active duty periods for evaluation of the pre-existing symptoms.  

The Veteran did not undergo an examination in connection with his calls to active duty and the presumption of soundness would not apply.  Smith.  The evidence is overwhelming that the lung cancer pre-existed the 2005 periods of active duty.  The question then becomes whether there was aggravation in these periods.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  There was no reported increase in symptoms and the medical opinions are to the effect that any increase would have been part of the natural progression of the lung cancer.  The evidence is thus against service connection on a direct basis based on incurrence or aggravation during the 2005 periods of active duty.

However, as is noted above, service connection is awarded for disability or death "incurred or aggravated, in line of duty in the active military, naval, or air service."  38 U.S.C.A. § 101(16).  "Active military, naval, or air service" is further defined as including INACDUTRA when the claimant was disabled "from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101(24)(C).

Lung cancer is not one of the three listed acute conditions listed in the statute:  myocardial infarction, cardiac arrest, or cerebrovascular accident.  To establish entitlement to benefits, therefore, the Appellant must show that the Veteran sustained or aggravated an injury while on INACDUTRA.  Here, there is no such showing.  

In his October 2005 letter, Colonel D.M. suggested a link between the lung cancer and exposures to toxins while the Veteran served with the National Guard.  As a disease, however, service connection would not be available for lung cancer incurred during periods of INACDUTRA.  Service connection could be established for lung cancer incurred during a period of active duty or ACDUTRA.  As just discussed, the evidence is against finding that the lung cancer was incurred during active duty.  Colonel D.M.' opinion was equivocal in that it does not link the lung cancer to any specific period of ACDUTRA and notes other unspecified risks.  Available service department records show only short periods of ACDUTRA after the initial training period and that many of the periods of ACDUTRA were for classroom training courses.  His military occupational specialty was cavalry scout and infantryman, and there is no indication of duties requiring work in a paint shop or vehicle repair beyond usual maintenance.  The hearing testimony and other statements show that neither the Veteran nor the appellant ever reported the exposures noted in Colonel D.M's opinion.  Accordingly, the evidence is against attributing the lung cancer to such exposures.

In sum, the weight of the evidence is against the grant of service connection for a lung condition and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lung cancer also described as malignant neoplasm to include as secondary spontaneous pneumothorax is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


